                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                           CASE NO. 5:18-CR-199-FL

UNITED STATES OF AMERICA

             v.                              ORDER

RAYMOND LEE BRYANT, JR.


      Upon motion of the United States and for good cause shown, the government’s

Motion to Seal is hereby GRANTED and the Clerk of Courts is directed to seal the

government’s Notice of Intent to Seek § 4246 Evaluation Instead of Forcible

Medication, Docket Entry 37.

                              5th day of February 2019.
      IT IS SO ORDERED, this _____




                                       __________________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge
